﻿ 
1. Due to circumstances of national importance, the Prime Minister and Minister for General and Foreign Affairs, Mr. Henck Arron, has been prevented from personally attending this session of the General Assembly. On his behalf, however, and on behalf of my delegation, I wish to congratulate you, Mr. President, on your election to preside over this session. Your election is not only a personal tribute, in view of your excellent record in the thorny field of international affairs, but it also reflects the high esteem in which your country is held by developing as well as developed nations. The outstanding role played by your country, Sir, and certainly by your President, Josip Broz Tito, in charting the course of the third world is and will always be a shining example for all of us.
I should also like to express our deep appreciation for the work of the outgoing President, Mr. Hamilton Shirley Amerasinghe, one of the senior statesmen in our midst who, with his lucid and profound understanding of international affairs, excelled once again in guiding the debates of the last session of the General Assembly.
3.	I also extend the praise of my delegation to the Secretary-General of the United Nations, Mr. Kurt Waldheim, whose relentless efforts and initiatives have contributed so much to increase the viability and international prestige of the United Nations.
4.	My delegation wishes to convey its deeply felt sympathy and condolences to the people and the Government of Yemen on the tragic death of Lieutenant-Colonel Ibrahim Mohamed Al-Hamdi, President of the Supreme Command Council and Commander-in-Chief of the Armed Forces of the Yemen Arab Republic.
5.	I have already, in another capacity, welcomed the Republic of Djibouti and the Socialist Republic of Viet Nam to the United Nations family. As the representative of
Surinam, however, I wish to state once again our deep conviction that the admission of these nations to membership in the United Nations will further the cause of peace and strengthen the universal role of the United Nations.
6.	The Republic of Surinam is committed to the principles on which the United Nations was founded, and we see the world Organization as the main hope for mankind to achieve international peace, the protection of human rights and dignity and the furthering of the material well-being of all men, regardless of race, religion or political ideologies or governmental structures.
7.	It nevertheless remains a fact of life that the results of the work of an organization, whatever its individual nature, depend on the manner in which it endeavours to realize its goals. It is a matter of growing concern—and I think that in this respect I am speaking for many of us—that the actual operations of the United Nations, and of its subsidiary and affiliated bodies, whose activities, admittedly, have become much more complicated since their inception, do not adequately meet today's requirements. The proliferation of committees and subcommittees, the adoption of a multiplicity of resolutions, the repetitions of statements made in general debates in subsequent conferences on the same subject and the consequent abridgement of the time left for meaningful negotiations, the initiating of over-ambitious programmes—all these are facts well-known to all of us.
8.	The consequences of these phenomena are particularly felt by smaller developing countries like my own that are faced with the difficult task of taking part in relevant actions and of complying with the resolutions and decisions adopted by the United Nations and the aforementioned institutions. In many cases, high costs and a lack of manpower make participation in relevant conferences or meetings of committees and subcommittees almost prohibitive.
9.	The adoption of over-zealous programmes and the establishment of an ever-growing number of committees and subcommittees—which are, ironically, often initiated or endorsed by developing nations—are aggravating the already heavy burden on the smaller Member nations. Furthermore, the adoption of a series of resolutions often involving the same subject matter, which such nations find it increasingly difficult to implement, could eventually, in case of non-compliance, seriously damage the prestige and credibility of those nations and that of the United Nations and its subsidiaries and affiliated organs.
10.	The recent turn of events in the dispute between Panama and the United States over the Panama Canal, which resulted in the signing of the treaties between the two countries, indeed augurs well for future inter-American relations. On the occasion of the signing of those treaties the Government of the Republic of Surinam issued the following statement:
"The Government of the Republic of Surinam expresses its satisfaction at the fact that an agreement concerning the Panama Canal has been reached between the Governments of the Republic of Panama and the United States of America. The Government of the Republic of Surinam has repeatedly called for the conclusion of a new arrangement concerning the Panama Canal that safeguards the sovereign rights of the people of Panama, and now congratulates the Governments of the Republic of Panama and the United States of America upon the successful outcome of their negotiations on this matter.
"The agreement contained in the treaties to be signed by the two Governments involved constitutes a fact of historic significance. It will have an important influence on the development of relations between the American States, while at the same time setting an example to the world with regard to the peaceful settlement of disputes between States."
My delegation expresses its hope that these treaties will enter into force as soon as possible.
11.	The recent decision of the Government of Israel regarding the establishment of settlements in territories captured in the 1967 war and the statement of the Israeli Minister of Agriculture that Israel is planning to settle about 2 million Israelis in a so-called security belt over the next 20 years, as well as its move to extend social services to Arab inhabitants of the occupied West Bank and the Gaza Strip, are certainly not encouraging for a peaceful solution of the Middle East conflict.
12.	In view of the explosive situation, we do hope-that the ongoing consultations will enable the reconvening of the Geneva Peace Conference on the Middle East before the end of this year. The Surinam Government holds that any solution of the conflict should meet the following basic requirements: first, recognition of the right of Israel to exist as a State within agreed and secured boundaries; secondly, recognition of the right of the Palestinians to their own homeland; and thirdly, the withdrawal of all Israeli occupying forces from the territories captured in the 1967 war.
13.	My delegation has in the past on several occasions expressed its hope for a peaceful solution of the conflict in the Korean peninsula. We are convinced that the efforts to reach a peaceful settlement will not be furthered by fruitless debates in the General Assembly and we are, therefore, very pleased that this question will not be dealt with during this Assembly. The Korean question, however, still contains all the elements for a serious threat to the maintenance of peace and security, not only in the area but indeed in the whole world. We would, consequently, welcome the resumption of the now suspended direct negotiations between South and North Korea, which could eventually lead to a peaceful reunification of Korea. Pending the fulfilment of that goal, my Government will support any proposal aimed at the admission of the Republic of South Korea and the Democratic People's
Republic of Korea to membership in our world Organization.
14.	The Government of Surinam is deeply concerned about the situation in southern Africa. Peace in that region cannot prevail as long as the majority of the people in Rhodesia, Namibia and South Africa are deprived of their legitimate and fundamental rights. As long as the white minority regimes in Rhodesia and South Africa resort to a policy of apartheid in defiance of universal condemnation, we can only expect turmoil and war in that area.
15.	The situation in Rhodesia has worsened since the break-down of the constitutional talks in November 1976. Though the prospects for a solution along the lines of the recent Anglo-American plan are, admittedly, rather dim, we still hope that it may prove to be a basis for realistic negotiations.
16.	With regard to Namibia, my Government firmly believes that no real solution of this problem can be found without the agreement of the South West African People's Organization which plays a foremost role in the struggle for the liberation of the Namibian people.
17.	The proposals of the Turnhalle Constitutional Conference, in which SWAPO was not even represented and which is based on the system of tribal homelands and so-called white areas, cannot solve the problem. A conditio sine qua non for a peaceful solution is the immediate withdrawal of the South African armed forces from the Territory and the subsequent holding of general elections under the auspices of the United Nations.
18.	In the meantime, my delegation is following with keen interest the ongoing consultations of the Western members of the Security Council with the South African Government on this matter. It goes without saying that my delegation would welcome any progress resulting from those consultations.
19.	The continuation of the uprising of the non-white population in South Africa is a clear sign that the decaying process of the apartheid policy has started and that it will undoubtedly accelerate in the future.
20.	The fact that the South African authorities reacted by intensifying their oppressive actions reminds us of the old saying that those whom the gods would destroy they first make mad. The only question now is, how can we, as States Members of the world Organization sharing a special responsibility towards the persecuted South African population, strengthen and shorten their struggle for human dignity and equality?
21.	We all, of course, bear some of the responsibility, but the main burden rests squarely on those who, by maintaining economic links with South Africa, enable the South African Government to increase the means to continue and even intensify its racist policy. We agree with those who have always maintained that a stronger South African economy strengthens the Government of South Africa and not the victims of apartheid. Ii is imperative, therefore, that we isolate South Africa economically and politically from the world community until the struggle of its oppressed people has finally come to a successful end.
22.	While the apartheid policy rightly deserves our most severe condemnation, being a blatant form of institutionalized racial discrimination, we are, however, painfully aware that racism is not confined to the Republic of South Africa. Throughout history, mankind has been plagued by the vicious sin of racism, the ugly consequences of which are, if possible, even more devastating than those caused by religious or ideological fanaticism. One is, indeed, inclined to conclude that the cancer of racism is even more terminal and dangerous than religious or ideological antagonisms, inasmuch as racism is perhaps an easier tool for power- thirsty politicians to use in inflaming the passions of innocent or naive people.
23.	It is the considered opinion of the delegation of Surinam that the United Nations family, and in particular those organs charged with the investigation of discriminatory policies and actions, should closely watch racist actions wherever they may occur. It would indeed be very saddening for the moral values that we profess to uphold if we were to concentrate selectively on racial crimes perpetrated in certain specific areas while turning a blind eye to similar despicable and criminal acts in other countries.
24.	I should like to underline once again the firm conviction of my Government that the unabated arms race not only menaces international peace and security, but should also be regarded as a regrettable waste of time, energy and resources in a world where poverty and hunger are still prevalent.
25.	My Government has not only ratified the Treaty for the Prohibition of Nuclear Weapons in Latin America-the Treaty of Tlatelolco-and the Additional Protocol II relating to it, but will support all proposals aimed at the establishment of other denuclearized zones in the world.
26.	It goes without saying that the establishment of nuclear-weapon-free zones, however useful they may be, is not an end in itself but only a step in the direction that my Government considers to be the only right one for the survival of mankind. The forthcoming special session of the General Assembly on disarmament is another step towards that goal, but it has to be made clear that the success of that special session will depend largely on the adoption of binding measures that will bring the arms race under effective international control.
27.	The energy and the financial resources freed as a result of a slow-down in the arms race can be used very fruitfully for the implementation of the Declaration and Programme of Action on the Establishment of a New International Economic Order.
28.	As regards human rights, my Government notes with satisfaction that the Human Rights Committee started its work in March of this year by examining reports of States on the implementation of the International Covenant on Civil and Political Rights. My Government has ratified both the Covenant, its Optional Protocol, and the International Covenant on Economic, Social and Cultural Rights. Furthermore, Surinam has participated actively in the seminar on human rights and their promotion in the Caribbean area that was organized by the International Commission of Jurists and the Organization of Commonwealth Caribbean Bar Associations.
29.	We regret that no satisfactory agreement could be reached at the final meetings of the thirty-first session of the General Assembly between the developed and the developing countries on the assessment of the Paris Conference on International Economic Co-operation.
30.	Global economic growth and expanding populations have placed severe strains on the political institutions that were created after the Second World War and contributed so greatly to growth and progress. Output per person in the developing countries has doubled in both the agricultural and industrial sectors. However, many of those involved in the problems of the developing countries are still dissatisfied with their past performance and gloomy about the future. Their concern centres on the question as to why the indisputable relative growth and development has not resulted in a tangible rise in the living standards of their peoples. It is therefore encouraging to note that there is in the making an intensive rethinking of new development strategies that could be effective in alleviating poverty in the developing countries.
31.	In the most seriously affected countries, the growth in food production continued to be disturbingly slow, and resulted in a decline in their per capita food production. We therefore support the resolution adopted recently by the Economic and Social Council in Geneva to convene a pledging conference in 1978 to support the World Food Programme's activities in 1979 and 1980.
32.	The economic pattern of the developing countries, which, as we know, are mainly dependent on the production and export of primary goods and raw materials, is responsible to a great extent for their disadvantageous position in the world economy. The restructuring of the world economic order, by consolidating the position of countries producing raw materials and primary goods, was the main subject of the fourth session of UNCTAD, held in Nairobi last year. The Nairobi session indeed took a major step forward in the field of international economic policy by endorsing the concept of an Integrated Programme for Commodities and by establishing an extensive framework of negotiations with regard to the problem of commodities. We are pleased to note that the negotiations are taking place, not on an isolated, fragmented or piecemeal basis as was the case in the past, but as part of a single exercise, subject to a well-defined time frame.
33.	The negotiations that took place in Geneva last March on a common fund under the Integrated Programme for Commodities proved, however, to be inconclusive. Some of the major developed countries, which expressed reservations about the concept of the fund, have since indicated new and more positive approaches and attitudes. It is of the utmost importance that an agreement be achieved regarding the set-up and objectives of the common fund.
34.	Issues such as whether the fund should be the central source for financing stocking arrangements and other measures under the Integrated Programme or whether it should be only one among many means for achieving the objectives of the Integrated Programme must be agreed upon. There is also the question of the financing of the fund and the role of the developing countries in the process of decision-making. These and other issues will be discussed during the forthcoming negotiations in Geneva, and we sincerely hope that they will be successfully concluded.
35.	My Government is eager to strengthen the work of the Commission on Transnational Corporations. We feel that such corporations, must, without harming their effectiveness, be integrated into the economic and social framework of their host countries so that the development potential of their technology, capital and access to markets can be maximized and harnessed to the local economy.
36.	In general, the various discussions set in motion in the past reflect the desire of developing countries to improve not only, the external environment in which their economies operate but also their status as participants in the process of international decision-making.
37.	Parallel to these discussions with the developed countries, there have been intensive efforts to extend and intensify the degree of economic and technical co-operation among the developing countries themselves. Of course, not all the developing countries are at the same stage, of progress, and there are, in specific fields, obvious differences and gaps among them. These are precisely the differences which give rise to the possibility of complementarity in the fields, inter alia, of trade, finance, technology .and know-how. It is with great interest that we are looking forward to the forthcoming Conference on Technical Co-operation among Developing Countries, which will be held in Buenos Aires next year.
38.	Surinam regards it of the utmost importance that the efforts to conclude a comprehensive and universally acceptable convention on the law of the sea be pursued energetically. However, the avalanche of recent unilateral measures regarding coastal waters already proclaimed by other nations makes the proclamation of similar measures for the sea off our coast an unavoidable and urgent matter for Surinam with a view to protecting our interests in those waters. Legal measures to that effect have been submitted to Parliament and are awaiting the necessary adoption.
39.	This certainly does not affect our political will to continue to contribute to and participate in the drafting of a convention on the law of the sea which will deal with the interests of the nations of the world on an equitable basis. On the contrary, the many unilateral measures have strengthened Surinam's conviction that rapid progress towards the conclusion of an acceptable convention is essential to prevent total chaos in the oceans. My delegation is deeply concerned that the absence of a strong and unified position among the smaller countries gives an open invitation to a small group of technically and financially privileged countries and to multinational corporations to establish a regime in the high seas even more rapacious than the colonial systems of the past.
40.	This is the third time that my country has participated in the work of this Assembly. For Surinam the past two years have been marked by sustained efforts to broaden our economic base, by our steadfast belief in individual freedom, by our strict adherence to the rule of law, by our strong commitment to the basic principles of human rights and equality, and by our traditional sense of social justice. Our Government is determined to continue to follow this course, which has been the foundation upon which our country has been built.
41.	Finally, Surinam will preserve and strengthen its friendship with the world community of nations, and I should like to take this opportunity to reaffirm the unswerving faith of the Government and people of Surinam in the United Nations.


